Citation Nr: 0725022	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-12 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for gynecological 
disability, to include cervical dysplasia and/or condyloma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active duty service from April 1992 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2003, a statement of the case was issued in March 2004, and a 
substantive appeal was received in April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service medical records include significant evidence that 
the veteran was diagnosed with condyloma and dysplasia during 
service.  Post-service medical records indicate that the 
veteran had a pertinent post-service diagnosis in 1999, and 
generally normal Pap smear results since that time through 
the most current 2006 records.  However, the post-service 
medical records also show that the veteran has remained in 
treatment and consultation at VA medical facilities in a 
"dysplasia program" despite normal Pap smears, and the 
evidence shows that the veteran remained required to have 
increased testing frequency due to her prior diagnosis of 
dysplasia; the medical evidence does not clearly refer to 
dysplasia as having resolved.  Thus, the Board is unable to 
determine whether the veteran's in-service diagnosis of 
cervical disease was a recurring acute pathology that 
essentially resolved with each surgical treatment, or whether 
the in-service diagnosis was the onset of a chronic pathology 
which has not medically resolved despite becoming, perhaps, 
asymptomatic for a period of time.

No VA examination has been performed in association with this 
appeal.  The Board is not competent to determine whether the 
veteran currently suffers from a diagnosed chronic 
gynecological condition based upon the available information.  
The evidence presented sufficiently supports the veteran's 
claim such that that the Board believes that a current 
medical examination with etiology opinion is necessary for 
fair appellate review of this case.

For the sake of providing a more specific discussion of the 
record leading to the essential medical uncertainty in this 
case, the Board notes that a March 1993 laboratory report in 
the service medical records shows that testing revealed 
evidence of "cellular changes associated with Human 
Paillomavirus [HPV] Infection."  A colposcopy was 
recommended.  An April 1993 service medical record shows that 
the veteran underwent a colposcopy and biopsies of tissue for 
diagnostic study.  Another April 1993 record shows that the 
diagnostic study revealed mild dysplasia.  A May 1993 lab 
referral report shows that the veteran's biopsies revealed 
concern regarding "cellular changes associated with human 
papilloma virus" and a diagnosis including "mild HPV 
changes."  Another May 1993 service medical record shows 
that the veteran underwent cryotherapy "for the purpose of 
removal of abnormal cells."  Yet another May 1993 record 
confirms the veteran underwent cryosurgery due to being 
diagnosed with dysplasia.  An August 1993 service medical 
record shows that the veteran required a follow-up 
examination and repeat Pap smear involving a history of 
condyloma and having cryotherapy.  

Subsequent reports contained in the service medical records 
also document medical findings potentially pertinent to this 
appeal which the Board is not competent to interpret.  An 
August 1993 laboratory report shows "atypical squamos cells, 
undetermined significance" which were thought to be 
"probably reactive."  A May 1995 laboratory report contains 
the same finding.  A December 1993 laboratory report 
indicates organisms consistent with Candida and findings of 
inflammation.

A January 1996 laboratory report submitted with the veteran's 
Air Force Base medical records shows a Pap smear study from 
that time was found to be "within normal limits."

An August 1996 post-service Air Force Base medical record 
shows that cervical cytological material was examined and 
that no diagnosis was found at that time.  A December 1997 
record shows that the veteran was medically evaluated in 
connection with complaints of vaginal symptoms.  A separate 
laboratory report from this month shows that cervical 
cytologic material was examined and found to be "within 
normal limits."

A May 1999 post-service Air Force Base medical record shows 
that the veteran was being scheduled for treatment and 
consultations as part of the "dysplasia program."  A June 
1999 post-service Air Force Base medical record shows that 
she was diagnosed with a low grade squamos intraepithelial 
lesion with HPV.  A July 1999 record shows that the veteran 
again underwent cryotherapy.  A May 2000 post-service Air 
Force Base medical record cites the veteran's history of 
dysplasia and describes that difficulty had emerged in 
performing Pap smear screening because the veteran had 
developed a stenotic cervix.

Most significantly, the Board observes a notice provided to 
the veteran by a VA gynecology clinic regarding her treatment 
and diagnostic status in April 2000.  This letter states that 
the veteran's April 2000 Pap smear was within normal limits, 
but the medical notice states that the veteran remains "a 
dysplasia patient and require[s] more frequent Pap smears."  
In light of this notice, the Board is unable to make any 
finding that recent normal Pap smear results of record can 
support a finding that the veteran no longer suffers from a 
diagnosed chronic disease; it appears that the veteran's 
diagnosis of dysplasia may be medically considered intact 
despite normal Pap smears, and it is possible that the Pap 
smear screening may be conducted as a monitoring measure 
rather than as a means of diagnosing the resolution of the 
dysplasia diagnosis.

The VA medical records in the claims folder do not 
sufficiently clarify whether the veteran is currently 
diagnosed with any chronic gynecological disease, and 
instances of normal results from diagnostic testing are not 
sufficiently clarifying in light of the April 2000 dysplasia 
program letter discussed above.

A November 2003 VA medical record shows that the veteran 
reported "no current gyn complaints." However, this record 
does not clarify whether the veteran's previous diagnoses are 
considered ongoing and chronic in an asymptomatic form, or 
have been acute and essentially resolved with treatment.  An 
October 2004 VA medical record shows that testing revealed a 
positive urine screen with "2+ (few) neutrophils SEEN" in 
addition to "No squamos Epithelial Cells Seen" and "3+ 
(moderate) GRAM NEGATIVE RODS SEEN."  A February 2006 VA 
medical record shows that a Pap smear evaluation yielded an 
interpretation of "negative for intraepithelial lesion or 
malignancy."

It is unclear from the record, and beyond the competence of 
the Board to determine, however, whether this result 
indicates that the veteran has recovered and no longer 
suffers from the previously diagnosed cervical disease, or 
whether this diagnostic screening merely shows that her prior 
diagnosed cervical condition does not currently manifest in 
symptoms or additional malignant developments.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.

2.  The veteran should be scheduled for an 
appropriate VA gynecology examination to 
determine the nature and etiology of any 
current cervical disease.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

a)  Please clearly identify all diagnoses 
of current, chronic gynecological 
disease/disorders found in examining the 
veteran.  In answering this, please 
explain whether the veteran's previous 
diagnoses of dysplasia and condyloma were 
acute disorders which have resolved or 
whether they remain as ongoing diagnosed 
pathologies.  Please also discuss whether 
the veteran's ongoing treatment and 
screening in a dysplasia program should 
be understood as signifying that the 
veteran is currently diagnosed with 
dysplasia.

b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the veteran currently suffers from any 
chronic cervical disease/disorder that 
was manifested during the veteran's 
active duty service?  If so, please 
identify the disease/disorder.

3.  After completion of the above and any 
additional development deemed necessary by 
the RO, the RO should review and 
readjudicate the issue on appeal.  If the 
claim remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



